Citation Nr: 1118638	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon

THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to July 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO denied entitlement to specially adapted housing and entitlement to special home adaptation.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board's decision addressing the claim a special home adaptation grant is set forth below.  The claim for specially adapted housing is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has been granted service connection for dysthymia (rated as 50 percent disabling); right knee injury, status post medial meniscectomy (rated as 30 percent disabling); left knee twisting injury with chronic posttraumatic synovitis (rated 10 percent disabling); degenerative joint disease of the right knee (rated as 10 percent disabling); and iliotibial band syndrome of the left hip (rated as 10 percent disabling).

3.  The Veteran's service-connected disabilities do not include blindness in both eyes, or the anatomical loss, or loss of use, of both hands, nor is there evidence or allegation that he has any such disability to warrant a special home adaption grant.


CONCLUSION OF LAW

The claim for a special home adaptation grant is without legal merit.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In connection with the claim herein decided, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability which: (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The Veteran is contending that he is entitled to a special home adaptation grant because of his service-connected disabilities, which include: dysthymia (rated as 50 percent disabling);right knee injury, status post medial meniscectomy (rated as 30 percent disabling); left knee twisting injury with chronic posttraumatic synovitis (rated as 10 percent disabling); degenerative joint disease of the right knee (rated as 10 percent disabling); and iliotibial band syndrome of the left hip (rated as 10 percent disabling).

Regarding a special home adaptation grant, the Veteran has not established service connection for blindness, or for loss of use of either hand.  Furthermore, the Veteran has not alleged, either in written statements or his oral testimony, that he is seeking service connection for blindness or the loss of use of either hand.  There is also no medical evidence of record indicating that the Veteran demonstrates either blindness or loss of use of either hand.

The pertinent legal authority governing entitlement to a special home adaptation grant (pursuant to 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a) is clear and specific, and the Board is bound by such authority.  As, in this case, there is no evidence or allegation that the Veteran has disability meeting the basic eligibility requirements for a home adaption grant, the claim for that benefit must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for a special home adaptation grant is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2010).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Initially, the Board notes that additional pertinent evidence, consisting of numerous private and VA medical records, dated from June 1998 to April 2008, was associated with the claims file after the last adjudication of the Veteran's claims in June 2008.  The Veteran did not submit a waiver of initial RO review of this evidence or state during his Board hearing that he wished to waive such review.  The additional reports, which document the Veteran's use of knee braces for his service-connected right and left knees, are pertinent to the Veteran's claim for specially adapted housing.  However, under these circumstances, a remand of this matter for RO consideration of the claim in light of the additionally-received evidence, and for issuance of a supplemental SOC (SSOC) reflecting such consideration, is warranted.  See 38 C.F.R. § 20.1304 (2010).

While this matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claim for specially adapted housing in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


